Citation Nr: 0419594	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a disorder of the 
right hip and thigh.

5.  Entitlement to service connection for athlete's foot.

6.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 23, 1970, to 
March 26, 1970, and from December 18, 1986, to December 20, 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying, in pertinent 
part, the veteran's claims of entitlement to service 
connection for bilateral hand, knee, and shoulder disorders, 
a disorder of the right hip and thigh, athlete's foot, and 
flat feet.  

All issues other than that involving service connection for a 
disorder of the right hip and thigh are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran in writing if further action is 
required on his part.


FINDING OF FACT

Meralgia paresthetica affecting the veteran's right hip and 
thigh regions originated in service.  


CONCLUSION OF LAW

Meralgia paresthetica affecting the right hip and thigh 
regions was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss the VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Inservice complaints of pain, loss of feeling, and tingling 
of the right thigh are set forth by the veteran and, at the 
time of a separation medical examination in October 1995, a 
medical professional indicated in his summary of the 
veteran's history that there was paresthesia of the thigh.  
Similar complaints were noted on the initial VA medical 
evaluation conducted in May 1996, when there was reported to 
be tingling of the right thigh.  This ultimately led to entry 
of a diagnosis of meralgia paresthetica on a VA medical 
examination in August 1997, with there being clinical 
notations at that time of decreased touch and pinprick 
sensation over the anterior right thigh.  Based on the 
following, and with due consideration to the chronicity of 
the veteran's complaints and the proximity of the initial 
diagnosis to his most recent discharge from service in 
December 1995, it may only be reasonably concluded that the 
veteran's meralgia paresthetica originated during his period 
of military service from December 1986 to December 1995.  To 
that extent, a grant of entitlement to service connection for 
meralgia paresthetica is in order.



ORDER

Service connection for meralgia paresthetica affecting the 
right hip and thigh regions is granted.


REMAND

Further development of the remaining matters is sought by and 
on behalf of the veteran, based on assertions that examiners 
who conducted VA medical examinations in 1997 and 2003 were 
not provided with the veteran's claims folder and that the RO 
failed to obtain VA medical records pertaining to treatment 
received at the VA Medical Center in Brooklyn, New York, 
since his discharge from service.  The Board concurs that 
further development of the evidence is needed, although 
noting that the VA examination in 2003 was not conducted to 
review any of the disorders herein at issue and that the 
reports of VA medical evaluations in 1996 and 1997 fail to 
indicate whether or not the claims folder was actually made 
available for review on either occasion.  As to the 
outstanding treatment records, the veteran it is noted has 
indicated in October 1996 and January 1997 statements that he 
was then receiving VA medical treatment and no attempt to 
obtain those records is shown to date.

In addition, further medical input is desirable in this 
matter, as the evidence now on file is either unclear or 
conflicting as to the existence of current disability or the 
relationship of such disability to service.  For instance, it 
is noted that the veteran himself noted the presence of 
athlete's foot at the time of a separation medical 
examination in October 1995, although postservice medical 
data do not indicate its presence or absence.  Also, it is 
shown that findings of arthritis of the knees and shoulders 
were noted on a dental health questionnaire by attending 
medical or dental personnel from 1993 to 1995, although 
evidence of arthritic involvement of either area is not 
indicated postservice.  

Lastly, it is apparent that not all of the veteran's service 
medical records are on file, including those pertaining to a 
short period of active duty in March 1970.  The earliest of 
his service medical records date from 1973.  Documentation 
from the Naval Reserve Personnel Center in January 1996 
indicates that the veteran retired from the Naval Reserve, 
effective from December 1995, based on service totaling 39 
years, 10 months, and 16 days of qualifying service.  Further 
efforts are thus needed to obtain any additional service 
medical records of the veteran.  

Accordingly, this portion of the veteran's appeal is REMANDED 
to the RO for the following:

1.  In compliance with 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159, notify the veteran 
that:

a.  The evidence, not already of 
record, needed to substantiate his 
claims is evidence of current 
disability and a relationship 
between any current disability and 
an injury, disease, or event in 
service.  For the claim of flat 
feet, he needs evidence that the 
condition was made worse by service.  
As to these claims, he can obtain a 
medical opinion from his own doctor 
and submit it to VA.  

b.  Notify the veteran that if the 
evidence is in the custody of a 
Federal agency, such as the service 
department, VA or the Social 
Security Administration, VA will 
obtain any records he identifies.  
If the evidence consists of private 
medical records, he could submit the 
records himself or authorized VA to 
obtain the records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession, not 
previously submitted, that pertains 
to the claims.   

2.  Make another request for service 
medical records, including any medical 
records associated with the service in 
the Naval Reserve. 

3.  Obtain VA medical records from the 
Brooklyn VA Medical Center in Brooklyn, 
New York, since the 1995. 

4.  Schedule the veteran for VA 
orthopedic examination to determine 
whether the veteran has any current 
disability of the shoulders, hands, 
knees, and feet.  The examiner is asked 
to express an opinion as to the 
following:

Does the veteran have a 
disability of the knees or flat 
feet?  Does the veteran have a 
disability of the shoulders or 
hands other than that 
associated with either 
fractures of the wrists or 
degenerative arthritis of the 
cervical spine?  If any 
disability is present, is it at 
least as likely as not that it 
is related to service?  

5.  Schedule the veteran for VA 
dermatology examination to determine 
whether the veteran has athlete's foot.  
And, if so, is it at least as likely as 
not that it is related to service? 

The claims folder must be made available 
to each examiner for review.    
6. After the above development is 
completed, adjudicate the claims 
considering any additional evidence.  If 
any benefit sought is denied, issue a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.    


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



